Citation Nr: 1038325	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for right upper 
extremity carpal tunnel syndrome, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for left upper 
extremity carpal tunnel syndrome, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to April 1988, 
and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and December 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).

The Veteran was scheduled for a March 2008 hearing before the 
Board to be held at the RO.  Despite being notified of that 
scheduled hearing by phone and by letter, both in February 2008, 
she failed to report for that hearing.  Review of the record does 
not reveal that she has motioned for a new hearing, or otherwise 
presented good cause as to why the hearing should be rescheduled.  
Accordingly, the Board finds that the Veteran's Board hearing 
request is withdrawn, such that appellate adjudication may 
proceed.


FINDINGS OF FACT

1.  The Veteran's right upper extremity carpal tunnel syndrome is 
manifested by no more than moderate incomplete paralysis of the 
median nerve.

2.  The Veteran's left upper extremity carpal tunnel syndrome is 
manifested by severe incomplete paralysis of the median nerve, 
but not by complete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right upper 
extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2009).

2.  The criteria for a 40 percent evaluation, but no greater, for 
left upper extremity carpal tunnel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A May 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the Veteran was not notified of regulations pertinent to 
the establishment of an effective date and of the disability 
rating, she is not prejudiced in this regard, as the 
preponderance of the evidence is against her claim for increased 
evaluations for upper extremity carpal tunnel syndrome.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
she is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA examinations were conducted in June 2005 and 
December 2007; the Veteran has not argued, and the record does 
not reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for diseases of the peripheral nerves are 
based on whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than the 
type pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (2009).  Complete paralysis of the median nerve produces 
inclination of the hand to the ulnar side with the index and 
middle fingers more extended than normally, considerable atrophy 
of the muscles of the thenar eminence, and the thumb in the plane 
of the hand (ape hand); incomplete and defective pronation of the 
hand with the absence of flexion of the index finger, feeble 
flexion of the middle finger, inability to make a fist, and index 
and middle  fingers that remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.  

The Veteran's right (major) upper extremity carpal tunnel 
syndrome is currently evaluated as 30 percent disabling, and her 
left (minor) upper extremity carpal tunnel syndrome evaluated as 
20 percent disabling, under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Under Diagnostic Code 8515, complete 
paralysis of the median nerve warrants the maximum 70 percent 
evaluation in the major hand, and a 60 percent evaluation in the 
minor hand.  Id.  Severe incomplete paralysis of the median nerve 
warrants a 50 percent evaluation in the major hand, and a 40 
percent evaluation in the minor hand.  Id.  Moderate incomplete 
paralysis of the median nerve warrants a 30 percent evaluation in 
the major hand, and a 20 percent evaluation in the minor hand.  
Id.  Mild incomplete paralysis of the median nerve warrants a 10 
percent evaluation in either hand.  Id.  

The evidence dated during the appeal period reflects severe 
incomplete paralysis of the left upper extremity, thus meriting a 
40 percent evaluation.  The November 2004 electromyography showed 
severe median neuropathy, and the February 2005 temporary 
disability retirement examination noted that the Veteran had 
severe left upper extremity carpal tunnel syndrome.  Although 
grip strength was 4/5 on VA examination in June 2005, the other 
symptoms specifically with respect to the left hand and wrist, as 
reported by the Veteran, were markedly increased in severity 
since the last appeal period.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Moreover, although the October 2006 
electromyography identified the Veteran's left hand carpal tunnel 
syndrome as moderate, it additionally noted that it was worse 
than in the right hand.  Finally, physical examination at the 
December 2007 VA examination found that the Veteran's left upper 
extremity carpal tunnel syndrome was moderate to severe.  
Ultimately, the Board finds that with respect to the left upper 
extremity, the evidence of record more nearly approximates the 
criteria required for the 40 percent evaluation.  38 C.F.R. § 
4.7.  That increase notwithstanding, complete paralysis of the 
median nerve of the left upper extremity, as defined above, was 
not shown at any time during the appeal period.  Accordingly, an 
evaluation of 40 percent disabling, but no greater, is warranted 
for the Veteran's left upper extremity carpal tunnel syndrome.

However, the evidence dated during the appeal period does not 
reflect more than moderate incomplete paralysis of the right 
upper extremity.  The February 2005 temporary disability 
retirement examination report noted that the Veteran's symptoms 
were unchanged since her September 2003 carpal tunnel release 
surgery.  The November 2004 and October 2006 VA electromyography 
tests showed moderately severe and moderate median neuropathy, 
but the remaining evidence shows that in the right upper 
extremity, it is more moderate than severe.  At the June 2005 VA 
examination, grip strength was 4/5, and physical examination 
found only mild to moderate weakness of the right hand.  The 
December 2007 VA examiner also concluded that the Veteran's right 
upper extremity carpal tunnel sydrome was moderate.  While the 
Veteran reported trouble with activities of daily living at that 
examination, particularly those involving fine motor skills, such 
difficulty is encapsulated in the currently assigned 30 percent 
evaluation for moderate incomplete paralysis.  For these reasons, 
an evaluation greater than 30 percent for right upper extremity 
carpal tunnel syndrome is not warranted.  

Consideration has also been given to the right wrist scar noted 
at the June 2005 and December 2007 VA examinations as having 
resulted from the Veteran's failed right upper extremity carpal 
tunnel release surgery.  However, it was described by the 
examiners at these VA examinations as well-healed and faint, 
without muscle wasting, and did not manifest any of the other 
qualifying characteristics such that a separate evaluation for 
that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (2009).

Consideration has been given to whether the manifestations of the 
Veteran's service-connected disabilities present an exceptional 
or unusual disability picture so as to warrant referral to the 
appropriate officials for extraschedular ratings.  See 38 C.F.R. 
§ 3.321(b) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the first 
instance, but it must be specifically adjudicated whether to 
refer a case for such an evaluation, when the issue is either 
raised by the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008), citing 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in excess of 
those currently assigned may, in the appropriate cases, be 
assigned for certain manifestations of carpal tunnel syndrome, 
but the medical evidence of record does not support higher 
evaluations on this basis.  The Veteran's carpal tunnel syndrome 
of each upper extremity, as documented in tests of grip strength 
and sensory and vibratory touch testing, as well as nerve 
conduction studies, were shown to be moderate on the right and 
severe on the left, but both incomplete paralysis.  Moreover, a 
September 2009 VA outpatient treatment record reflected that the 
Veteran was seeking alternate employment in areas not involving 
typing or otherwise requiring frequent use of her hands and/or 
wrists, and other VA outpatient treatment records indicate that 
although the Veteran is currently not employed, she was 
terminated from her previous position due to legal charges, not 
because she was unable to complete her job tasks.  The remaining 
evidence of record does not show such an "exceptional or unusual 
disability picture" beyond the limits of the schedular criteria.

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected carpal tunnel 
syndrome impact her ability to be employed in certain capacities, 
the record does not demonstrate that there exists a level of 
interference with employment not already encompassed by the 
currently assigned evaluations.  See Thun, 22 Vet. App. at 115.  
Therefore, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are 
not met, and the RO's decision not to refer these issues to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service was correct.

Because the Veteran's carpal tunnel syndrome manifests as no 
worse than moderate incomplete paralysis of the right upper 
extremity and as no more than mild incomplete paralysis of the 
left upper extremity, the preponderance of the evidence is 
against her claim for an increased evaluation.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

An increased evaluation for right upper extremity carpal tunnel 
syndrome is denied.

A 40 percent evaluation, but no greater, for left upper extremity 
carpal tunnel syndrome is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


